Title: From Benjamin Franklin to Jonathan Williams, Jr., 13 January 1772
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan,
London, Jan 13. 1772.
I received yours of Sept. [blank] and Nov. 4. It gave me great Pleasure to hear of your safe Arrival and Entring on Business with such Appearance of Success. I wish you every kind of Prosperity.
Agreable to your Request after making a rough Sketch of the Account which I now send to your Father, I paid the Ballance appearing in my Hands £83 3s. 9½d. to Mr. Warren on your Account. He had call’d on me to know what he was to expect when the Bills should be paid, so imagining he might want the Money, I paid him the full that would be in my Hands; tho’ before I paid it, Josiah had told me he should want 40 Guineas more: But this I chose to advance him on a new Account, rather than diminish so much the small Payment to Mr. Warren. Your Uncle has never said anything to me of the £149. you desired him to pay me; and I have not ask’d him, understanding that he cannot at present spare it.
All your Friends here rejoice to hear of your Welfare, and send their best Wishes. I hope you will adhere strictly to your Ready-money Plan, which in my Opinion is too good to be parted with, as leading directly to Success in your Business. I am, Your affectionate Uncle
B Franklin
 Addressed: To / Mr Jonathan Williams, junior, / Mercht / Boston
Endorsed: Doctr Franklin London Janry 13—1772
